Citation Nr: 1741666	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-21 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.

3.  Entitlement to service connection for a left middle finger disability.

4.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disability.

5.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected right knee disability.


ORDER

Entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disability, is denied.

Entitlement to service connection for a right ankle disability, to include as secondary to service-connected right knee disability, is denied.  


FINDINGS OF FACT

1.  The most probative evidence of evidence of record does not establish that it is at least as likely as not that the Veteran has a low back disability that is caused by or incurred in military service, or proximately due to or chronically aggravated by service-connected right knee disability.  

2.  The most probative evidence of record does not establish that it is at least as likely as not that the Veteran has a right ankle disability that is caused by or incurred in military service, or proximately due to or chronically aggravated by service-connected right knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability, to include as secondary to service-connected right knee disability, are not met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for service connection for a right ankle disability, to include as secondary to service-connected right knee disability, are not met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from August 1990 to November 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2012 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The matters relating to the low back and right ankle were reopened, and all the matters on appeal were remanded, by the Board in August 2015.  

Service connection for lichen simplex, claimed as a rash, was granted in an April 2016 rating decision.  

The issues of entitlement to service connection for obstructive sleep apnea, a left knee disability, and a left middle finger disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Although private treatment records referenced by the Veteran have not been associated with the claims file, a November 2015 letter requested that the Veteran provide authorization for VA to request the relevant private treatment records, and the Veteran did not respond.  Therefore, VA has done all it can to obtain these records, and the duty to assist has been met.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

1. Low Back

The Veteran contends that he has a low back disability caused by assorted in-service injuries or due to altered gait from his service-connected right knee disability.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); See also 38 C.F.R. § 3.310.  

To prevail on a claim for service connection, there must be evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  The requirement for a current disability can also be met if there is a disability at any point during the claims period or even shortly before the claims period.  See McClain v. Nicholson, 21 Vet, App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).   

The preliminary question for the Board is whether the Veteran has a current low back disability.  The Board finds that the competent, credible, and probative evidence does not establish that the Veteran has a current low back disability.  

In this case, the Veteran has asserted on numerous occasions in the record, including in treatment notes, that he experiences back pain.  The Veteran is competent to report his experience of pain.  However, pain itself is not a disability for VA purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).   A February 2012 treatment note interpreted an x-ray and found no evidence of disc space narrowing or significant arthritic process, no evidence of spondylolysis or spondylolisthesis, and normal sacroiliac joints.  The impression was a negative examination.  Although another February 2012 treatment shows that the Veteran reported that he had a bulging disc in the past and feels that he is having the same problem again, the record does not indicate that the Veteran has the medical training necessary to diagnose a bulging disc.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (a lay person is not competent to diagnose cancer).  A March 2016 VA examination found no diagnosis for a low back disability, found x-rays were normal, and stated that the Veteran's low back was normal.  

The only potential diagnosis of record related to the Veteran's low back pain is polyarthralgia, which was noted in April 2011.  Arthralgia is defined as pain in a joint.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also Mykles v. Brown, 7 Vet. App. 372, 373 (1995).  As pain is not a disability, an arthralgia diagnosis is not a diagnosis of a disability for VA purposes.  In the absence of a current disability, the Board need not address the other elements of service connection.  See Brammer, supra.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Right Ankle

The Veteran contends that he has a right ankle disability related to an injury in service.

The law concerning service connection, including a current disability, is discussed above.  The preliminary question for the Board is whether the Veteran has a current right ankle disability.  The Board finds that the competent, credible, and probative evidence does not establish that the Veteran has a current right ankle disability.  

Although the Veteran has reported right ankle pain on multiple occasions, the March 2016 VA examination found no current diagnosis associated with the Veteran's right ankle.  X-rays were normal.  The examiner concluded that evaluation of the Veteran's right ankle was normal.  The only potential diagnosis is the April 2011 notation of polyarthralgia, which is essentially a diagnosis of pain.  Pain is not a disability for VA purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As the Veteran does not have a current right ankle disability, the Board need not address the other elements of service connection.  The preponderance of evidence is against the claim, and it must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



REMAND

The Veteran put forward a new theory of entitlement regarding obstructive sleep apnea in a May 2016 statement.  The Veteran contends that his sleep apnea is secondary to his service-connected posttraumatic stress disorder (PTSD).  As this theory of entitlement was not addressed in the April 2016 VA opinion, a remand is required to obtain a medical opinion that considers it.  Additionally, the April 2016 opinion provided a negative opinion concerning direct service connection, stating that the sleep apnea was caused by obesity, and the Veteran was only overweight, not obese, in his March 1990 enlistment physical.  The examiner also pointed to a March 1990 and October 1990 denial of frequent trouble sleeping as evidence that the Veteran's overweight status in service did not cause any signs or symptoms of sleep apnea during active service.  The examiner opined that the Veteran's increase in weight over the years since separation from service have resulted in signs and symptoms of obstructive sleep apnea that was diagnosed in March 2011.  This April 2016 opinion does not acknowledge the Veteran's significant weight gain during service.  A May 1993 note in the Veteran's service treatment records (STRs) indicates that the Veteran weighed 247 pounds, which represents a weight gain of about 50 pounds since entrance.  A May 2016 statement from the Veteran's wife, K.P., states that she met the Veteran in 1992, while he was in service, and that they started dating in 1993.  She wrote that the Veteran snored and gasped for breath while sleeping.  The May 2016 statement from the Veteran reported that he always felt fatigued and tired in service.  The supplemental medical opinion should consider the Veteran's significant weight gain during service as well as the May 2016 statement from his wife and his report of fatigue during service.

The March 2016 examination found no diagnosis of a left knee disability, and stated that the Veteran's left knee was normal.  However, a July 2012 treatment note interpreted x-rays as showing left inferior patellar enthesohytes.  A December 2012 VA examination of the right knee noted mid symmetrical osteoarthritis in both knees.  The requirement for a current disability can also be met if there is a disability at any point during the claims period or even shortly before the claims period.  See McClain v. Nicholson, 21 Vet, App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The claim period in this case begins on July 8, 2011.  Therefore, the current disability requirement has been met in this case.  The Board notes that a July 2012 VA examination provided a negative opinion, stating that the Veteran had no antalgic gait entering, leaving, sitting, or standing during the examination, meaning that the left knee disability was not caused by the right knee.  However, the Board notes that an April 2011 treatment note found that the Veteran limps at times, and a May 2015 VA examination of the right knee found that the Veteran's gait was not normal.  Upon remand, a supplemental opinion should be obtained that considers the 2012 indications of a left knee disability, and discuss whether the occasional limp noted in the record supports a finding that the Veteran's service-connected right knee disability caused or aggravated the Veteran's left knee.  

Although the March 2016 examination found no current disability of the left middle finger, a March 2011 examination noted a deformity of the left long finger at the distal interphalangeal (DIP) joint, with an angle of angulation of 25 degrees.  Upon remand, a new examination should be obtained that discusses whether that deformity resolved prior to July 8, 2011, which is the start of the claim period, and if not, whether it is caused by or otherwise related to service.  

The claims folder should also be updated to include VA treatment records compiled since February 23, 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the Durham VA Medical Center and all associated outpatient clinics, including the community based outpatient clinic in Raleigh, North Carolina, dated from February 23, 2016 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, forward the claims file to the April 2016 sleep apnea examiner, or another appropriate VA clinician.  After reviewing the claims file, the examiner is to provide the following opinions:

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was incurred in service or caused by in-service weight gain?  The examiner is to discuss a May 1993 note in the Veteran's service treatment records (STRs) indicating that the Veteran weighed 247 pounds, and contrast that with the 194 pounds the Veteran weighed upon entrance into service in March 1990.  The examiner is also to discuss the May 2016 letter from the Veteran's wife, which states that she met the Veteran in 1992 and they began dating in 1993, and that he snored and gasped for breath while sleeping.  The Veteran reported in a May 2016 statement that he was always fatigued and tired in service.

ii) If the examiner finds that the Veteran's sleep apnea was not caused by service, is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD caused or aggravated the Veteran's obstructive sleep apnea?  Aggravated means worsened beyond the natural progress of the disease.

Any opinion offered must be supported by a complete rationale.  If the examiner feels a new examiner is necessary to provide the requested opinions, such an examination should be scheduled.

3.  After requesting the Veteran's medical records per instruction one, forward the claims file to an appropriate clinician.  After reviewing the claims file, the clinician is to provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability was caused or aggravated by his service-connected right knee disability.  Aggravated means worsened beyond the natural progress of the disease.

Although the March 2016 examination finds no left knee disability, the examiner is to provide the requested opinion regarding the July 2012 finding of left inferior patellar enthesophytes, and the December 2012 VA examination diagnosis of osteoarthritis in both knees.  The examiner is advised that although July 2012 examiner found no antalgic gait, an April 2011 treatment note found that the Veteran reported limping at times, and a May 2015 VA examination of the right knee noted that the Veteran's gait was not normal.  

Any opinion offered must be supported by a complete rationale.  If a new examination is necessary for the clinician to provide the requested opinion, such an examination should be requested.

4.  After requesting the Veteran's treatment records per instruction one, forward the claims file to an appropriate VA clinician.  The clinician is advised that a March 2011 VA examination found that the Veteran had a deformity in the left long finger at the DIP joint, with a 25 degree angle of angulation.  The clinician is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left long finger deformity was caused by service, to include an injury when the Veteran closed a hatch on it, as reported by the Veteran in October 2012 correspondence.  

Any opinion offered must be supported by a complete rationale.  If the clinician feels that a new examination is necessary to provide the requested opinion, a new examination should be scheduled.

5.  After completing all of the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	A. Budd, Associate Counsel

Copy mailed to:  Disabled American Veterans
Department of Veterans Affairs


